Citation Nr: 1114490	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to June 9, 2009.  

2.  Entitlement to a disability evaluation in excess of 70 percent for the service-connected PTSD beginning on June 9, 2009.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1963.   

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in October 2006, November 2006 and August 2009 of the RO.  

In an August 2009 rating decision, the RO assigned a 70 percent rating to the service-connected PTSD beginning on June 9, 2009.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  

In March 2009, the Board remanded the case to the RO for additional development of the record.  

In a January 2010 decision, the Board assigned a 50 percent rating for the service-connected PTSD prior to June 9, 2009 and in excess of 70 percent beginning on June 9, 2009.  

A timely appeal of that decision was again filed to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate the Board's January 2010 decision that denied entitlement to a rating in excess of 50 percent for the PTSD prior to June 9, 2009 and in excess of 70 percent from June 9, 2009 and remand the issues on appeal.  

In June 2010, the Court granted the Joint Motion, vacated the portion of the Board's January 2010 decision that denied entitlement to a disability rating in excess of 50 percent for the PTSD prior to June 9, 2009 and in excess of 70 percent from June 9, 2009 and remanded the case to the Board for compliance with directives that were specified by the Court. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran was afforded VA psychiatric examinations in 2006 and 2009.  In the June 2010 Joint Motion, the Veteran and his attorney argued that the Veteran's PTSD was worse than that currently assigned 50 percent rating and 70 percent rating.    

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran received treatment for the service-connected PTSD at the VA medical facility in Togus, Maine.  The RO should obtain the VA treatment records for treatment of the PTSD from August 2009.  

The Veteran also sought mental health treatment for PTSD at the Aroostook Mental Health Clinic.  The RO should request, if necessary, a signed authorization, to enable VA to obtain these records and should obtain these treatment records dated from 2008.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the remaining issue is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of the VA records referable to the Veteran's treatment for the PTSD dated from August 2009.  

2.  The RO should take appropriate steps to obtain all treatment records of the Veteran's treatment of the PTSD dated from 2008 from the Aroostook Mental Health Clinic.  The RO should request, if necessary, a signed authorization, to enable VA to obtain these records.  

3.  Then, the RO should schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and functional impairment due to the PTSD.  

The examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD for the entire appeal period (from July 2006 to present).     

The examiner should indicate whether the PTSD causes occupational and social impairment with reduced reliability and productivity, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships; or occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

If the VA examiner cannot ascribe particular symptoms to the service-connected PTSD, this should be indicated.  

The examiner should render an opinion as to whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his work and educational background.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Following completion of all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


